Name: Commission Regulation (EEC) No 2280/79 of 17 October 1979 amending for the sixth time Regulation (EEC) No 1393/76 as regards the special rate contained in Annex III thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 10 . 79 Official Journal of the European Communities No L 262/21 COMMISSION REGULATION (EEC) No 2280/79 of 17 October 1979 amending for the sixth time Regulation (EEC) No 1393/76 as regards the special rate contained in Annex III thereto (EEC) No 1393/76 must be adapted in the case of the said currencies, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1393/76 shall be replaced by the following Annex : 'ANNEX III The special rate specified in Article la of Regula ­ tion (EEC) No 1393/76 is : (a) For the Belgian franc and the Luxembourg franc : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (3 ), as amended by Regula ­ tion (EEC) No 1 303/79 (4), and in particular Article 18 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5), as last amended by Regulation (EEC) No 1 243/79 (6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices of imported liqueur wines, with the exception of liqueur wines originating in Cyprus and called in the producer country 'Cyprus sherry' ; whereas, for the currencies of the Member States maintained at any given moment within a maximum spread of 2-25 % , the special rate is the conversion rate resulting from the central rate ; whereas, with effect from 24 September 1979 the central rates for these currencies have been changed ; whereas, for these reasons, the special rates appearing in Annex III to Regulation Bfr/Lfr 1 « 0 0250969 ECU ; (b) For the Danish krone : Dkr 1 = 0 135760 ECU ; (c) For the German mark : DM 1 - 0-402322 ECU ; (d) For the French franc : FF 1 = 0 170788 ECU ; (e) For the pound sterling : £ 1 = 1-56859 ECU ; (f) For the Irish pound : £Irl 1 = 1-49445 ECU ; (g) For the Italian lira : Lit 100 = 0-0894287 ECU ; (h) For the Dutch guilder : F1 1 = 0-363970 ECU . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 October 1979 . For the Commission Finn GUNDELACH Vice-President (M OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p . 1 . ( 3 ) OJ No L 54, 5 . 3 . 1979, p . 1 . (&lt;) OJ No L 162, 30 . 6 . 1979, p . 28 . (5 ) OJ No L 157, 18 . 6 . 1976, p . 20 . (') OJ No L 158 , 26 . 6 . 1979, p . 5.